DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-18-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 10-18-21.
Claims 1, 2 and 11 are amended.

Allowable Subject Matter	
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-10 and 12-14 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
coating at least one surface of the substrate with a functional lacquer layer having a color, wherein - a labeling of the substrate is created in at least one 
Claims 11 and 15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11 in combination as claimed, including:
an at least partial surface coating with a functional lacquer layer having a color, and a labeling of the printed circuit board created by at least one color shade of the same color as the functional lacquer layer within the functional lacquer layer to distinguish the coating with the functional lacquer layer and the labeling made from the same functional lacquer from each other, the labeling having a raised profile relative to the functional lacquer layer so as to be visually and haptically perceptible, wherein a height of the labeling relative to the substrate is greater than a height of the conductive tracks relative to the substrate.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 11 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.